     Case 2:18-cv-03061-MCE-AC Document 86 Filed 11/06/19 Page 1 of 2


 1 GREGORY P. STONE (State Bar No. 78329)
   JEREMY K. BEECHER (State Bar No. 301272)
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 4 Facsimile:    (213) 687-3702

 5 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   MUNGER, TOLLES & OLSON LLP
 6 560 Mission Street, Twenty-Seventh Floor
   San Francisco, California 94105
 7 Telephone:     (415) 512-4000
   Facsimile:     (415) 512-4077
 8
   Attorneys for Plaintiff Intel Corporation
 9

10

11                            UNITED STATES DISTRICT COURT

12                           EASTERN DISTRICT OF CALIFORNIA

13                                  SACRAMENTO DIVISION

14

15 INTEL CORPORATION,                         Case No. 2:18-cv-03061-MCE-AC

16              Plaintiff and Counter-        INTEL CORPORATION’S MOTION TO
                defendant,                    WITHDRAW MOTION TO COMPEL
17                                            DISCOVERY FROM THIRD PARTY
          vs.                                 MICRON TECHNOLOGIES (DOCKET
18                                            NO. 80)
   DOYLE RIVERS, an individual, and DOES 1
19 through 10, inclusive,

20              Defendants and Counter-       Judge:    Hon. Allison Claire
                claimant.                     Date:     November 13, 2019
21                                            Time:     10:00 a.m.
                                              Crtrm.:   26
22
                                              Trial Date: None Set
23                                            Action Filed: November 27, 2018

24

25

26

27

28


        INTEL CORPORATION’S MOTION TO WITHDRAWAL MOTION TO COMPEL, DOCKET NO. 80
     Case 2:18-cv-03061-MCE-AC Document 86 Filed 11/06/19 Page 2 of 2


 1                TO DEFENDANT DOYLE RIVERS AND HIS ATTORNEY OF RECORD
 2 AND TO NON-PARTY MICRON TECHNOLOGIES AND ITS ATTORNEY OF

 3 RECORD:

 4                PLEASE TAKE NOTICE that Plaintiff Intel Corporation hereby moves to

 5 withdraw its notice of a motion compel regarding Micron Technologies’ privilege log that was

 6 previously set for hearing on November 13, 2019, filed as Docket No. 80.

 7

 8

 9 DATED: November 6, 2019                   MUNGER, TOLLES & OLSON LLP

10

11
                                             By:         /s/ Carolyn Hoecker Luedtke
12                                                CAROLYN HOECKER LUEDTKE
                                             Attorneys for Plaintiff Intel Corporation
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   -2-
         INTEL CORPORATION’S MOTION TO WITHDRAWAL MOTION TO COMPEL, DOCKET NO. 80
